Citation Nr: 0427132	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to a compensable disability rating for status 
post-radical prostatectomy adenocarcinoma of the prostate, on 
appeal from the initial grant of service connection, for the 
period prior to February 3, 2004.

2. Entitlement to an initial disability rating in excess of 
20 percent for status post-radical prostatectomy 
adenocarcinoma of the prostate, on appeal from the initial 
grant of service connection, for the period on or after 
February 3, 2004.

3. Entitlement to service connection for a rectal or bowel 
disorder.

4. Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had verified active service from June 1960 to 
June 1963 with additional, unverified service until June 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO).  In November 2001, the RO 
granted service connection for status post-radical 
prostatectomy adenocarcinoma of the prostate and assigned a 
noncompensable disability rating; granted service connection 
for erectile dysfunction and assigned a noncompensable 
disability rating; granted a special monthly pension based on 
loss of use of a creative organ; and denied a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.  In a March 2002 statement, the 
veteran expressed disagreement with the noncompensable 
evaluations and the denial of a 10 percent evaluation based 
on multiple, noncompensable, service-connected disabilities 
of the November 2001 rating decision.  In April 2002, the RO 
issued the statement of the case regarding the issues that 
were on appeal.

In an April 2002 rating decision, the RO denied service 
connection for a rectal or bowel disorder.  In his June 2002 
Substantive Appeal, the veteran expressed dissatisfaction 
with the April 2002 rating decision.  In January 2004, the 
Board denied entitlement to a compensable rating for erectile 
dysfunction and remanded the issues of entitlement to a 
compensable rating for status post-radical prostatectomy 
adenocarcinoma of the prostate, a 10 percent rating under 
38 C.F.R. § 3.324, and service connection for a rectal or 
bowel disorder.  

In April 2004, the RO increased the disability rating for 
status post-radical prostatectomy adenocarcinoma of the 
prostate to 20 percent disabling and effectuated the award as 
of February 3, 2004.  In May 2004, the RO issued a statement 
of the case denying service connection for a rectal or bowel 
disorder.  In his May 2004 statement, the veteran expressed 
disagreement with the assigned evaluation for status post-
radical prostatectomy adenocarcinoma of the prostate and the 
denial of service connection for a rectal or bowel disorder.  
The veteran has been represented by the Disabled American 
Veterans throughout this appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected status 
post-radical prostatectomy adenocarcinoma of the prostate.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial disability evaluation for his service-connected 
status post-radical prostatectomy adenocarcinoma of the 
prostate.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

The issue of an initial disability rating for status post-
radical prostatectomy adenocarcinoma of the prostate, on 
appeal from the initial grant of service connection, for the 
period prior to and on or after February 3, 2004, is 
addressed in the REMAND portion of the decision below and is  
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The issue of entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324 is deferred pending return of 
the case from the RO, because an award of compensation status 
post-radical prostatectomy adenocarcinoma of the prostate 
prior to February 3, 2004, while on remand would moot the 
claim.

In his February 2004 statement, the veteran stated that his 
service-connected erectile dysfunction had worsened.  The RO 
has not adjudicated this issue; it is referred to the RO for 
appropriate action.


FINDING OF FACT

Post-service medical evidence is negative for a rectal or 
bowel disorder.


CONCLUSION OF LAW

Rectal or bowel disorder was not incurred in or aggravated by 
wartime or peacetime service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(d) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background 

Medical evidence consists of VA and private examinations and 
treatment records.  A December 1998 private clinical report 
shows that the veteran underwent radical perineal 
prostatectomy.  A May 1999 and July 1999 private treatment 
records show that the veteran was continent and had good 
urinary stream.  An August 1999, computed tomography (CT) of 
the pelvis revealed no definite evidence of lymphadenopathy 
or involvement of urinary bladder by patient's known 
carcinoma of the prostate.  A November 1999 private clinical 
report shows some nocturia, which was managed conservatively 
and did not require treatment break; and denial of any 
anorectal discomfort, dysuria, loose stools, fatigue, and 
reported only minimal skin erythema.  A December 1999 private 
clinical report shows complaints of mild, irritating voiding 
symptoms including frequency and urgency; and negative 
evidence of hematuria and rectal problems.  A January 2000 
and July 2000 private clinical notes show denial of 
incontinence; a report of one bout nocturia; and normal 
urinary and bowel habits; negative evidence of dysuria, 
nocturia, frequency, diarrhea, loose stools or constipation.  
In the July 2000 report, the veteran's private physician 
advanced an impression that the veteran was responding well 
to radiotherapy.

An October 2001 VA compensation examination shows denial of 
dysuria, pyuria, hematruia, frequency, hesitancy, loss of 
stream, incontinence, stress incontinence, urge incontinence, 
or mixed, recurrent urinary tract infections, renal colic or 
bladder stones, acute nephritis or hospitalization for 
urinary tract disease in the past year of the examinations.  
On examination, there was no evidence of fissure, fistula, 
hemorrhoids, or breakdown; and sphincter was palpable with a 
gloved finger.  Diagnosis of adenocarcinoma of the prostate, 
status post partial prostatectomy, with subsequent radiation 
therapy x 40 that was presently in remission was advanced.  

A report of the February 3, 2004, VA compensation examination 
shows complaints of urinary frequency every one to two hours 
during the day and at night nocturia times two to three; 
hesitancy of urine and mild decrease in stream but no 
dysuria; complaints of mid incontinence when playing golf, 
incontinence when lifting heavy objects; wearing one to two 
absorbent pads at least three times a week with strenuous 
work; negative evidence of renal or bladder stones, 
nephritis, urinary tract infections, and catheterizations or 
dilations; and evidence of normal renal function.  On 
examination, the veteran manifested small amount of brown 
stool in the rectal vault, nontender and empty prostate 
fossa.  The examiner advanced impressions of adenocarcinoma 
of the prostate, status post radical perineal prostatectomy 
that had high-risk features for recurrence; residual of 
impotence; and mild stress incontinence now requiring one to 
two absorbent pads three times a week according to the 
veteran's history.

II. Rectum or Bowel Disorder

Under VA law, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by wartime or peacetime service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(d) (2003).  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's service medical records reflect that the 
veteran did not exhibit any radiological and clinical 
abnormalities in the rectal or bowel area.  Service medical 
records do not show complaints of a rectal or a bowel 
disorder.  The veteran's service entry and separation 
physical examinations reflect normal anus and rectal 
conditions.

The veteran asserts on appeal that service connection is 
warranted for a rectal or bowel disorder as a result of his 
service-connected status post-radical prostatectomy 
adenocarcinoma of the prostate.  The Board observes that no 
medical professional has established that the veteran 
currently exhibits a rectal or bowel disorder.  In fact, VA 
physicians and the veteran's private physicians repeatedly 
assessed that the veteran manifested normal rectal function 
(see private clinical reports dated in January 2000 and July 
2000, and report of VA compensation examinations dated in 
October 2001 and February 2004).

Service medical records and post-service medical records are 
negative for a rectal or bowel disorder.  Only the veteran's 
own statements support the claim that he manifests such a 
disorder.  The veteran does not claim nor does the evidence 
show that he is medically trained.  As a layperson, without 
medical training, he is not competent to diagnose the 
presence of a current disability or relate the presence of 
any current disability to any particular event or period of 
time; and so, his contentions in this regard have no 
probative value.  An appropriate medical expert must identify 
such a relationship, which involves a medical diagnosis (and 
nexus to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).

Inasmuch as there is no medical evidence establishing the 
presence of a rectal or bowel disorder, service connection 
for a rectal or a bowel-related disorder is not warranted.  

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The rating decision and 
the statement of the case (SOC) informed the appellant of the 
relevant criteria.  In addition, the RO notified the veteran 
of the information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussions in the 
April 2002 letter, the RO's rating decision, and the SOC 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the notice, the Board notes that in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I) 
the Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, in the notice, the veteran was notified that VA 
must make reasonable efforts to help him to obtain evidence.  
He was told that VA was responsible for getting relevant 
records from any Federal agency.  He was further advised that 
on his behalf, VA will make reasonable efforts to get 
relevant records not held by a Federal agency.  The veteran 
was requested to send information describing additional 
evidence or the evidence itself to the VARO.  The record 
shows that the veteran submitted evidence subsequent to the 
letter.

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, a recent 
opinion by the General Counsel's Office, it was determined 
that the Pelegrini I Court's discussion of the "fourth 
element" was not binding on VA.  VAGCOPPREC 1-2004 (February 
24, 2004); see also VAOPGCPREC 7-2004 (June 24, 2004). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining the 
veteran's available service, VA and non-VA medical records.  
The veteran has also been afforded examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

Entitlement to service connection for a rectal or bowel 
disorder is denied.


REMAND

The January 2004 AMC letter reflects that the veteran 
received the wrong information regarding the evidence needed 
to substantiate his claim for an initial disability 
evaluation for his status post-radical prostatectomy 
adenocarcinoma of the prostate.  The notice provided in the 
January 2004 letter speaks to information and evidence 
required to establish service connection.  Even though some 
of the information requested would be relevant in the current 
claim for increased ratings, the list is confusing as it is 
not specific to the claims on appeal.  The VCAA requires 
more.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The report of the February 2004 VA compensation examination 
shows that the veteran reported the use of two to three 
absorbent pads three times a week.  In his May 2004 
Substantive Appeal, the veteran asserted that he currently 
uses several pads per day.  It appears that the veteran is, 
in essence, asserting that his status post-radical 
prostatectomy adenocarcinoma of the prostate had worsened 
since the last VA compensation examination.  Furthermore, the 
Board notes that the evaluation of a voiding dysfunction is 
contingent upon the number of absorbent pads that the veteran 
wears on a daily basis.  In this case, the veteran did not 
specify the number of pads he wears per day; instead, the 
veteran communicated that he used "several" pads per day.  
(Although Espiritu, as indicated above, prohibits a layperson 
from diagnosing his own disabilities, Espiritu does not 
prevent the veteran from reporting the symptoms of his 
disabilities, i.e., the number of pads that he must wear to 
ameliorate his voiding dysfunction).

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (emphasis added).  Because the veteran identified that 
he wears more pads than reported in the February 2004 VA 
compensation examination, the Board finds that another VA 
compensation examinations is required in resolving the issue 
raised by the instant appeal.

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim for an initial 
disability evaluation for status post-
radical prostatectomy adenocarcinoma of 
the prostate, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the veteran is expected to provide.  
The RO should ask the veteran to provide 
any evidence in his possession that 
pertains to the claim.  

2. The RO should request that the 
veteran provide information as to all 
treatment of his status post-radical 
prostatectomy adenocarcinoma of the 
prostate that is not of record, 
including the names and addresses of all 
health care providers, clinics, and 
hospitals, and the approximate dates of 
treatment.  Upon receipt of the 
requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers, clinics, and hospitals, and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

3. The RO should then request that 
copies of all VA clinical documentation, 
if any, pertaining to treatment of the 
status post-radical prostatectomy 
adenocarcinoma of the prostate after 
January 20, 2004, be forwarded for 
incorporation into the record.  

4. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of status post-radical prostatectomy 
adenocarcinoma of the prostate.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner should include a complete 
rationale for all opinions and 
conclusions expressed.

a) The examiner should determine 
whether the veteran exhibits obstructed 
voiding.  If obstructed voiding is 
identified, the examiner should 
determine whether the (1) urinary 
retention requires intermittent or 
continuous catheterization; (2) 
manifests marked obstructive 
symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with 
any one or combination of the 
following: post void residuals greater 
than 150cc, or uroflowmetry; markedly 
diminished peak flow rate (less than 
10cc/sec), recurrent urinary tract 
infections secondary to obstruction, or 
stricture disease requiring periodic 
dilation every 2 to 3 months.

b) The examiner should ask the veteran the 
number of absorbent materials that he changes 
per day; the voiding interval that occurs 
during the day (i.e., less than one hour, 
between one and two hours, or between two and 
three hours); and the number of times the 
veteran awakens to void during the night.  
The examiner should express an opinion on the 
severity of the veteran's status post-radical 
prostatectomy adenocarcinoma of the prostate.

c) The examiner should also express an 
opinion as to the impact of the veteran's 
service-connected status post-radical 
prostatectomy adenocarcinoma of the 
prostate and erectile dysfunction 
associated with adenocarcinoma of the 
prostate, status post partial 
prostatectomy upon his vocational 
pursuits.  

5. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2003).

6. The RO should then readjudicate the issues 
of a compensable disability rating for status 
post-radical prostatectomy adenocarcinoma of 
the prostate, on appeal from the initial 
grant of service connection, for the period 
prior to February 3, 2004, and an initial 
disability rating in excess of 20 percent for 
status post-radical prostatectomy 
adenocarcinoma of the prostate, on appeal 
from the initial grant of service connection, 
for the period on or after February 3, 2004.  
It should also adjudicate the issue of 
entitlement to a 10 percent rating under 38 
C.F.R. § 3.324.   If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance of 
the SSOC.  The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



